Mr. President, on behalf of my President, and therefore of the Government and the people of Malawi, I wish to associate myself with the warm tributes and sincere congratulations addressed to you on your election to the high office of President of the twenty-seventh session of the General Assembly. From what we know of you, from what we have seen of your ability and from what we have witnessed of your exemplary performance in directing and supervising the debates and the discussions that have taken place so far, I can say with honesty that we could not have chosen a better President for this session than yourself. Naturally we are happy and delighted that a candidate whom we supported succeeded in being elected. The Malawi delegation will therefore continue to render every assistance and to co-operate with you in the very important task that lies before you.
240.	I should like to pay a tribute to your predecessor, Mr. Adam Malik, who has finished his term of office and returned to concentrate his many talents on the affairs of his great country, Indonesia. My delegation watched with appreciation and admiration the high standard of direction of last year's session, when Mr. Malik was its President. Once again I wish to pay our most sincere tribute to him for a good job very well done.
241.	May I also take this opportunity to pay a further tribute to the former Secretary-General, U Thant, for his modesty, integrity and unassuming character which, among other things, greatly contributed to making him an ideal international civil servant. His devotion to duty and his relentless search for solutions to puzzling problems deserve our unreserved praise. Although he is no longer with us, I can assure him that we wish him continued health and much happiness in the years that follow his well-earned rest and retirement.
242.	To the new Secretary-General, Mr. Kurt Waldheim, we extend our heartfelt appreciation for his performance which, so far, has revealed that his ability and experience as a former diplomat and Foreign Minister of a medium-sized neutral country is, indeed, an added asset to his credentials. He can count on our co-operation and support in the discharge of his duties, as his country did when he was being considered for election.
243.	We are meeting here in the Assembly to try and find solutions to the many problems facing the world today.
The very fact that we are meeting and airing our views contributes very considerably to reaching a stage where different points of view can be listened to, considered, analyzed and decided upon. Clearly what decisions we arrive at in regard to the many problems we will discuss may represent no more than a consensus of views and ideas from different human beings exposed to different environments, circumstances, philosophies, and so on, all of which are factors influencing their thinking. It is in that context that all that I shall say with regard to the problems we are currently facing should be viewed.
244.	Malawi is in southern Africa. It lives with the problems that are inherent in the political climate and situation that prevail in the region. What we are going to say here is not based on what we have heard and read from expatriate scholars or journalists who are regarded by most non-Africans as specialists or experts on African affairs, but on what we have seen and experienced.
245.	The Government of the Republic of Malawi wishes to associate itself with Member States in expressing sincere appreciation for the manner in which the United Nations has continued to address itself to the chronic problems of southern Africa. It is a matter of deep concern to us that, despite those efforts, southern Africa, remains a problem area and, as such, a continual threat to international peace and security. As one of the countries that believe that international peace and security are necessary prerequisites for the economic development and social progress of any nation, Malawi will continue to exert its efforts towards the achievement of peace and the creation of a political climate that is conducive to economic development with its concomitant social progress and the resultant happiness for mankind.
246.	We believe that, basically, the problems of southern Africa have been those of decolonization and racial discrimination. Although our Organization has discussed and debated those problems for the past two decades or so, so far little conspicuous success has been achieved that could directly be attributable to the rhetorical efforts of the United Nations. It was as a result of that realization that we began an earnest search for a possible solution that could be either supplementary or alternative to all previous attempts at resolving the problems in question.
247.	Malawi's approach to the question of racial discrimination has not changed. We are as opposed to it as any Member State here present. However, we are convinced that the most effective and positive way to combat such policies is to seek changes in people who hold such attitudes by example, by persuasion and by social contacts, as well as by diplomatic exchanges. It is in an attempt to initiate those changes that Malawi has formulated and consistently followed the policy of contact, dialog and association with the rulers of southern Africa. Indeed, it was in that spirit that my President paid a State visit to the Republic of South Africa in August last year-a visit that was reciprocated in March this year.
248.	During these visits much was discussed about what diplomats term "matters of mutual interest". What these matters were must be left to diplomatic discretion but suffice it to say that some aspects of them involved discussions of problems between black and white South Africans from all walks of life. We followed this method of approach because we feel that it is more effective to tell Governments about one's thinking concerning their policies through contact and quiet diplomacy than through mere rhetoric from a distance. Indeed, we are happy to say that, since we embarked on our policy of contact at different levels of the political and social strata, the racial situation in South Africa has shown some signs of slow but conspicuous change. This method may be slow in producing appreciable results, but we feel that it is more positive, more effective and more peaceful than are isolation, denunciation and force, which would lead to bitterness and long-lasting hatred among all the parties concerned.
249.	On the future of the Trust Territory of South West Africa, we welcome the major break-through that has been made through the efforts of the Secretary-General in opening up a dialog with the Government of the Republic of South Africa. The fact that South Africa is willing to talk to representatives of the United Nations is in itself a positive development towards finding a solution to the problems of southern Africa. In wishing the Secretary- General's representative every success, we sincerely hope that a just and equitable solution will be found which will lead to the attainment of self-determination under a government acceptable to the majority of the people of that Territory.
250.	As for the Portuguese Territories in Africa, Malawi has continued to have discussions with the Government of Portugal, particularly in regard to Mozambique. We believe that only by talking to Portugal, by persuading the Portuguese Government that its lasting interests lie in a Portuguese commonwealth formed of tree and inter-dependent sovereign States, and by proving that what happened in Brazil can easily be repeated in Africa can a greater impact be made with regard to changing the attitudes and mentality of Lisbon.
251.	It is not without significance that some change of attitude is taking place in Portugal's colonial policy. I know that in some quarters the change has been interpreted as a token gesture to quell criticism. But our Organization would be doing the Government of Portugal an injustice if it did not recognize this change as a political step with great potentialities.
252.	By "changes", I am referring to the recent constitutional legislation which the Government of Portugal has just promulgated in its Organic Law.  It has been learned that, according to these changes, the Portuguese Territories of Angola and Mozambique will no longer be referred to as "provinces" but as "states", which implies organic separation from metropolitan Portugal. In addition, legislatures are said to be in the process of being established in each State, with the membership of the legislatures to be drawn from all races of the local population. It is probably plausible to argue that for the first few years the elections to these legislatures may not meet the basic tenets of the principle of "one man, one vote". However, we hope that whatever qualitative standards Portugal may prescribe as a prerequisite for membership in the legislatures will be such that they will be able to be improved to a point where Angola and Mozambique can become cosmopolitan States in the style of Brazil , that people of all races can in those countries genuinely regard those States as their own.
253.	On the question of Rhodesia, it is a matter of great concern that the deadlock still continues. But in reaffirming our conviction that the Rhodesian problem is primarily a British responsibility, we wish to express the hope that the door to negotiation will remain open and that all efforts will be made to induce the two sides to come to the conference table again.
254.	There is no dispute among States Members of this Organization that what is required in the Rhodesian problem is a constitutional arrangement which will prove to be acceptable to the people of Rhodesia as a whole and which will eventually lead to the attainment of democratic independence. There are those who still register their impatience because force has not been used by Britain against Rhodesia. They insist that only boycott, isolation and force will bring the Smith regime to its knees. In this regard, Malawi's position has.not changed. We are still opposed to the use of force against Rhodesia, both from a practical point of view and from a consideration of simple military logistics. Similarly, economic sanctions are not very effective unless they are comprehensive, mandatory, effectively supervised, and complied with by all States. Indeed, isolation and boycott have only helped to make the Smith regime more intransigent, and the victims of this have been mainly our African brothers.
255.	Malawi believes that different tactics should now be used if the Rhodesian crisis is to be solved. We remain convinced that the responsibility of everyone who would like to see an acceptable solution to the Rhodesian crisis is to assist the British Government in every possible way in its search for constitutional changes acceptable to the majority of the Rhodesian people.
256.	If we move from southern Africa and come to the next area to the north of us, we arrive in Uganda, where a lot has happened recently. While we respect the right of the Government of that country to initiate and execute its policies in the way it sees fit, I think most of us are agreed on the fact that the hardship and the distress now being experienced by Ugandan Asians holding British passports must be a matter of concern to humanity at large, in the context of some of the provisions of the Charter of the United Nations and of the Universal Declaration of Human Rights.
257.	I am making this point because during the eight years that we have been privileged to be a Member of this Organization we have heard time and again that, while certain Governments in southern Africa have the right to legislate on matters that concern their countries and territories, the effect of their legislation and the practices arising therefrom are matters of concern to the whole world. Surely, what is unjustifiable in respect of one country must equally be unjustifiable in respect of any other country. If we in Africa are not to be accused of double standards, we must view world problems in an objective perspective and act accordingly. It is for this reason that we in Malawi did not consider it proper to comment on what the Government of Uganda found it necessary to do but, nevertheless, we found it desirable to open the door of our small country to some of the suffering members of humanity, so that the modest resources at our disposal could be utilized by some of those people who we believe, and sincerely believe, were in need of help.
258.	We are also aware that problems that seem localized in nature have in reality great implications for international peace and security. The problems of the Middle East and South-east Asia, and the German question, are such that this Organization cannot afford to disregard them. In the Middle East, we would like to see Security Council resolution 242 (1967) implemented. This is because one of the most important aspects of that resolution is that the parties concerned were asked to establish contacts, under the auspices of Ambassador Gunnar Jarring, in order to achieve a peaceful and accepted settlement. Although these efforts by the Organization have so far not been as successful as originally anticipated, we feel that through contact it will be possible to come up with some acceptable compromise if the parties concerned avail themselves of Mr. Jarring's services. We are not underestimating the seriousness of the problem in the Middle East, but if the States in the area are to live in peace with each other, it is essential that contact and dialog be established between the two groups.
259.	With regard to South-east Asia, Malawi has always maintained that the parties involved should together find ways and means of coming to acceptable answers to the problems that prevail in the area. We are pleased to note that the Paris peace talks on the question of Viet-Nam are still going on and that North and South Korea are slowly establishing contacts aimed at solving their mutual problems. It is our hope that these efforts will not have been made in vain, but that some solutions will be found to the almost chronic problems of the area. We are as anxious to see a solution to these problems as are the parties concerned.
260.	The German question has been with us a long time now. However, this does not mean that the world has lost hope for an answer to the problem. It is gratifying to know that the Quadripartite Agreement on Berlin was signed last year and was aimed at lessening the tensions created by a divided Berlin. We feel that this was a landmark agreement that may be a remarkable beginning towards finding answers not only to the question of Berlin and Germany, but also to some of the most pressing questions on the continent of Europe.
261.	Last but not least, we appreciate all the efforts being made by some of the major Powers in an attempt to make this world a safe place for mankind. We hail with great enthusiasm the contacts established between the United States of America and the People's Republic of China. We welcome the continued dialog between the Soviet Union and the United States. Indeed, we cannot remain indifferent to problems that affect the well-being of humanity.
262.	These problems involve international peace and security. If the United Nations is to devote ample time to the problems of colonialism, discrimination and other conflicts, it should operate within a world that is relatively free from the dangers created by such things as the arms race. This is why my Government regards the question of the arms race and disarmament as one of the most important prerequisites for the maintenance of international peace and security. Thus Malawi has followed the progress of the various conferences and talks on disarmament with great interest.
263.	Malawi would like to see progress in respect of bilateral as well as multilateral agreements leading towards complete disarmament. There is, indeed, a great need for more information and publicity regarding the question of disarmament so that Member nations could be kept informed about developments that are taking place. We are aware that, although this Organization and a few other well-intentioned nations are striving hard to reach an agreement over the question of disarmament, there are still obstacles to an acceptable agreement for complete disarmament. Malawi would like to appeal to those concerned to rethink the matter and to align themselves with the wishes of all mankind for the sake of peace and security, which would eventually create a favorable atmosphere for the implementation of measures dealing with the problems of disease, hunger and poverty. We believe in a policy of contact and dialog in order to achieve this end. Malawi believes that a settlement can be achieved not through the show of arms, but through peaceful coexistence for the maintenance of peace and security, the cardinal principles of this Organization.
264.	Malawi has also noted with satisfaction the destruction of bacteriological weapons by some Member nations and hopes that many of those which own such dangerous and destructive weapons will do the same. It is hoped that the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction [resolution 2826 (XXVI)] will help to make many nations destroy what they already have and completely stop the manufacture of such weapons.
265.	We welcome the progress made by the United States and the Soviet Union on the bilateral Strategic Arms Limitation Talks for the limitation of the production of certain arms and the destruction of at least some of the stockpiles of such dangerous weapons. We hope that reason will prevail. It is time that mankind began to be convinced of the futility of the existing arms race.
266.	I should like to state also that Malawi would like to see the observance by all nations of the .Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII)]. For this Treaty to be fully meaningful, all of its provisions must be fully implemented and the proliferation of nuclear weapons must stop. Greater efforts should be made towards the application of nuclear energy for peaceful uses as well as for the exploration of outer space for the benefit of all mankind.
267.	Before I come to the end of my address, I want to thank the Assembly very much for its patience in listening to my country's views on some of the most pressing problems of our time. On my part, I wish to put on record that my delegation has been enriched by the deliberations and will continue to benefit from the views of representatives gathered here during this session. May the spirit of contact between nations and the communication of ideas practiced here in this Assembly find an echo in the world that we by our joint efforts represent!
